Citation Nr: 0119950	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-23 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to September 24, 1997, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, and his sister, M.J. and C.J.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for schizophrenia; assigned a 100 percent 
evaluation for that disability; and effectuated the award as 
of September 24, 1997.

The veteran, two of his sisters, and his representative 
testified before a hearing officer at the RO in March 2000 
and before a Member of the Board at the RO in February 2001.


FINDINGS OF FACT

1.  The RO initially denied service connection for a nervous 
disorder (claimed as paranoid reaction) in October 1981.  The 
veteran and his accredited representative were notified in 
writing of the adverse decision and his appellate rights in 
October 1981 but did not appeal.   

2.  The RO reconsidered and denied the veteran's claim for 
service connection for a nervous disorder to include 
schizophrenia in April 1987.  The veteran and his accredited 
representative were notified in writing of the adverse 
decision and his appellate rights in May 1987, but did not 
appeal.  

3.  The veteran's reopened claim for service connection for 
schizophrenia, in the form of a letter to Senator Strom 
Thurmond, was received by the RO on September 24, 1997.

4.  The first medical evidence linking schizophrenia, which 
was first diagnosed more than one year after the veteran's 
release from service, to his military service consists of a 
medical opinion obtained in connection with a VA psychiatric 
examination conducted on May 1, 1999.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying service connection 
for nervous disorder to include schizophrenia is final.  38 
U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  An effective date prior to September 24, 1997, for the 
award of service connection for schizophrenia is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  When the 
veteran testified before the Board in February 2001, the 
veteran and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, in fact, it appears that all evidence identified by 
the veteran relative to this claim has been obtained and 
associated with the claims folder.  Service medical records, 
service personnel record, VA and private medical records, as 
well as various letters from the veteran are of record and 
were considered in decision below.  Hearings were conducted 
before the RO and before the Board and transcripts associated 
with the claims folder.  The Board finds that all relevant 
facts on this issue have been properly developed and the duty 
to assist has been met.  38 C.F.R. § 3.159; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran contends that the grant of service connection for 
schizophrenia should be effective from his date of discharge 
from service in January 1976.

Background.  The veteran's service medical records make no 
reference to treatment for a nervous disorder or 
schizophrenia.  In February 1976, the veteran filed a claim 
for several physical disabilities including a head injury.  
He reported that he sustained injuries in an automobile 
accident in service.  In a February 1976 rating decision the 
RO noted that the veteran had been involved in an automobile 
accident in May 1975 at which time he received injury to his 
head and complained of back pain.  The RO denied service 
connection for residuals of lower back injury and head injury 
on the grounds that no residuals were found on examination in 
December 1975.  

A communication from the VA hospital in Columbia, South 
Carolina, indicates that the veteran sought treatment at that 
facility in August 1976.

The record shows that the veteran submitted an initial claim 
of entitlement to service connection for "paranoid 
reaction" in September 1981.  The veteran reported that he 
had been treated in the military for this condition and that 
he was also treated for "nerves" at the VA Medical Center 
in Columbia in 1980.

In a rating decision dated in October 1981, the RO reported 
that the service records were silent for any indication or 
notation of a nervous condition and the veteran had failed to 
provide any information that showed he would have been 
treated within the presumptive period following discharge 
from service.  In a letter dated in October 1981 the RO 
informed the veteran that service connection had been denied 
for a nervous condition inasmuch as service records and other 
evidence received did not show the existence of this 
condition.  The veteran was advised of his appeal rights.  No 
correspondence was received from the veteran regarding this 
decision within one year of the date of the letter.  The 
October 1981 rating decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. § 3.156(a) (2000).

In a statement dated and received by VA in December 1982 the 
veteran reported that he had been a patient in the VA 
hospital at Columbia, South Carolina, in 1976 for a 
psychiatric condition.

VA medical records showing treatment beginning in August 1976 
were added to the claims folder for the veteran in November 
1985.  These records show that the veteran was seen in August 
1976 for complaints of general malaise and headaches.  It was 
noted that the veteran "wants to see psychiatrist about 
character."  In February 1977 a provisional diagnosis of 
anxiety reaction was given and the veteran was referred for 
psychiatric consultation.  The report of psychiatric 
consultation reflects that the veteran was concerned about 
many things and seemed to be going through an adolescent 
identity crisis.  An assessment of paranoid reaction was 
given in April 1979.  He was hospitalized during May and June 
1979 for an acute schizophrenic episode.  In September 1979 
schizophrenia, paranoid type, was the assessment.  He was 
again hospitalized for schizophrenia in November and December 
1982, August 1983, January 1985, and June 1985.

In March 1986, the veteran attempted to reopen his claim for 
service connection for a psychiatric disability.

Evidence received in support of this claim included private 
hospitalization reports from Richland Psychiatric Associates 
for September 1985 and from the Bryan Psychiatric Hospital 
for January 1986 and September to October 1986 showing 
diagnoses and treatment of schizophrenia.  Additional VA 
medical records were also added to the record showing 
continuing treatment for schizophrenia through March 1987.

In an April 1987 rating decision, the RO determined that the 
evidence submitted did not serve as a basis for reopening the 
veteran's claim because it did not indicated that his nervous 
disorder was incurred in service.  The veteran and his 
representative were advised of this decision and of his 
appellate rights by a May 1987 letter.  Neither the veteran 
nor his representative submitted notice of disagreement with 
this decision.  The April 1987 rating decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

In a letter addressed to President Bush and dated November 2, 
1991, the veteran indicated that he was seeking VA disability 
benefits for psychiatric problems and that he had been 
diagnosed with schizophrenia, which he reported had begun 
during his military service.  In a letter to the veteran 
dated December 6, 1991, VA informed the veteran of the 
following:

In 1981, you filed for service connection 
for a paranoid reaction.  This claim was 
denied as here was no indication, or 
notation made in your service medical 
records, of treatment for a nervous 
condition.  You were notified of our 
decision by letter of October 23, 1981.  
In the absence of a timely appeal, our 
decision became final.

You may reopen your claim at any time by 
submitting new and material evidence 
showing that these conditions were 
incurred in or aggravated by military 
service.  The best evidence to submit 
would be statements from doctors who 
treated you during service.  You may also 
submit statements from persons with whom 
you served or other persons who would 
have known the conditions existed (sic) 
in service.  Any such statements should 
include the date of observation, what 
they observed, and their association with 
you which enabled them to make the 
observation.  Upon the receipt of such 
evidence, we will reconsider your claim.

Subsequently the RO received a copy of another letter from 
the veteran dated November 2, 1991, which had been sent to 
Senator Strom Thurmond, requesting VA disability benefits for 
schizophrenia.  In January 1992, the RO sent a response to 
Senator Thurmond which contained the same information as in 
the letter to the veteran dated December 6, 1991.

In a statement received by VA on February 20, 1997, the 
veteran requested that he be evaluated for PTSD.  In April 
1997 service personnel records were added to the claims 
folder for the veteran.  These records reflect that in 
December 1974 his performance was evaluated very highly but 
that by November 1975 his performance was substandard and 
unacceptable.  The RO denied service connection for PTSD in 
April 1997.

In letters to President Clinton received by VA on July 15, 
1997, and September 18, 1997, the veteran requested aid in 
obtaining VA disability compensation.  In the letter received 
in September 1997, the veteran specifically stated that he 
was seeking compensation for his schizophrenia.  On July 28, 
1997, the RO received copies of letters written by the 
veteran to Senator Thurmond, in which he requested assistance 
in obtaining compensation from the VA.  On September 24, 
1997, the RO received a copy of a letter from Senator 
Thurmond, in which the veteran requested service connection 
for schizophrenia.

At a May 1, 1999 VA examination, the examiner, after 
diagnosing chronic paranoid schizophrenia, opined that it was 
likely that the veteran's illness began while he was in 
service and was affected by the stress of his time in 
service.

In a May 1999 rating decision, the RO granted service 
connection for schizophrenia and assigned a 100 percent 
disability rating effective September 24, 1997.  The RO 
determined that the date of the veteran's claim was the date 
of receipt of the letter from Senator Thurmond's office on 
September 24, 1997.

Legal Criteria.  Generally, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).   The 
effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  
Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a previously and finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7104(b) (West 
1991).  Therefore, under the applicable statute and 
regulation, the effective date cannot be the date of 
veteran's original claim.  Waddell, 5 Vet. App. at 456.  Any 
contention that an effective date should be retroactive to 
the date of an original final claim is groundless in law.
  
The Board notes that VA administrative claims process 
recognizes formal and informal claims.  A formal claim is one 
that has been filed in the form prescribed by the Secretary.  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155 (2000).

Application is not defined by the statute.  However, in the 
regulations, claim and application are considered equivalent 
and are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  The Federal Circuit, in 
Rodriguez, pointed out that for purposes of establishing the 
requirements and procedures for seeking veterans' benefits, a 
claim, whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defines "claim," informal as well as formal, as a 
"communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing."  
The Federal Circuit also pointed out the provisions of 38 
C.F.R. § 3.155(a) make clear that there is no set form that 
an informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Additionally, for the purposes of establishing service 
connection, the Court has held that service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997). The Court further held 
that a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and his current disability to be ultimately 
successful on the merits of the claim.  Kessel v. West, 13 
Vet. App. 9 (1999) (en banc);Wade v. West, 11 Vet. App. 302, 
305 (1998);Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Analysis.  The veteran was released from military service in 
January 1976 and his initial claim for compensation was 
received by VA in February 1976.  The Board has carefully 
considered this claim to determine whether the veteran may 
have raised a claim for service connection for a psychiatric 
disability in the February 1976 claim.  A claim "means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis 
added).  A claim must be filed in order for any type of 
benefit to accrue or be paid."  Jones v. West, 136 F.3d 1296, 
1299 (Fed . Cir. 1998).  Therefore, before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994).  The record contains no evidence that the 
veteran expressed an intent to seek service connection for a 
psychiatric condition in the February 1976 claim.  While VA 
must interpret the veteran's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
veteran.  See Talbert v. Brown, 7 Vet. App. 352 (1995).  The 
veteran must have asserted the claim expressly or impliedly.  
See Isenbart v. Brown, 7 Vet. App. 537 (1995).  In this case, 
where the veteran failed to raise a claim for service 
connection for a psychiatric disorder in the February 1976 
claim.

However, the veteran did file a claim for service connection 
for a psychiatric disorder in September 1981.  VA law and 
regulations provide for the grant of service connection 
effective the day after separation from service if a claim is 
received within one year of separation from service.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Inasmuch 
as the veteran's initial claim for service connection for a 
psychiatric disorder was not filed until more than one year 
after the veteran's separation from service, there is no 
legal basis for the grant of service connection for 
schizophrenia effective the day after his separation from 
service.

In October 1981, the RO determined that the evidence did not 
show treatment for a nervous disorder in service.  The 
veteran was notified in writing of the adverse decision and 
his appellate rights in an October 1981 letter.  The veteran 
did not submit a notice of disagreement within one year of 
notice of the adverse decision.  That decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156(a)(2000).  Thus, in general, this decision may not be 
reversed or amended in the absence of clear and unmistakable 
error (CUE).  See 38 C.F.R. §§ 3.104(a), 3.105(a); see also 
38 U.S.C.A. §§ 5108, 7103(c).  Subsequently, the veteran 
again filed a claim for service connection for a nervous 
disorder to include schizophrenia in March 1986.  This claim 
was subsequently denied in an April 1987 rating decision.  
The veteran was informed of this decision, and did not 
appeal.  Therefore, this decision is final.  Nothing on file 
shows that the veteran has alleged that this rating decision 
was the product of CUE.

As the April 1987 decision is a final and binding 
adjudication of the claim of service connection for 
schizophrenia, the effective date for the grant of service 
connection cannot be earlier than the date of receipt of the 
veteran's application to reopen this claim, or the date 
entitlement arose, whichever is later..  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q) (r).  Thus, in determining whether the 
veteran is entitled to an effective date earlier than 
September 24, 1997, the Board must review the claims folder 
to determine the date of receipt of the veteran's application 
to reopen his claim and the entitlement arose.  

Following the April 1987 rating decision, the next written 
communications from the veteran in which he made reference to 
his schizophrenia were letters dated November 2, 1991, 
addressed to President Bush and Senator Thurmond, copies of 
which were forwarded to VA.  In response, VA sent the veteran 
correspondence dated December 6, 1991, informing him that he 
needed to submit new and material evidence to reopen the 
claim.  The veteran did not reply to the letter from VA.  

The next claim from the veteran was received by VA on 
February 20, 1997, at which time he requested that he be 
evaluated for PTSD.  The RO obtained service personnel 
records for the veteran and denied the claim of entitlement 
to service connection for PTSD in April 1997.  

Subsequently, the veteran, in a letter to Senator Thurmond, 
which was received at the RO on September 24, 1997, again 
requested service connection for schizophrenia.  Evidence of 
record since the previous denial included service personnel 
records, private and VA medical records from 1976 to 1989 
showing diagnoses and treatment for anxiety reaction, 
identity crises, and schizophrenia, and statements from the 
veteran.  The veteran was examined on May 1, 1999, for 
disability evaluation purposes by VA.  After reviewing the 
evidence of record and examining the veteran, the examiner 
opined that the veteran's schizophrenia began in service.  
This was the first medical evidence of record tending to link 
the veteran's schizophrenia to his military service.  
Thereafter, in a May 1999 rating decision, the RO granted 
service connection for schizophrenia effective September 24, 
1997, the date the letter from Senator Thurmond was received.

The Board has carefully reviewed the medical records on file.  
While the medical records show treatment for psychiatric 
symptoms beginning in August 1976, within one year of the 
veteran's separation from service, schizophrenia was not 
diagnosed until 1979 and there is nothing in the medical 
records prior to the May 1999 examination report which tends 
to link the schizophrenia to the veteran's military service.  
Thus, the veteran's entitlement to service connection for 
schizophrenia arose no earlier than the date of this medical 
opinion which first links the veteran's schizophrenia to his 
military service, that is, May 1, 1999.

The Board notes that there are several letters of record from 
the veteran to President Bush, President Clinton, and Senator 
Thurmond dating from November 1991 to August 1997.  The Board 
finds that even if such letters may be construed to be 
informal claims under 38 C.F.R. § 3.155, the fact remains 
that nexus opinion relating the veteran's schizophrenia to 
his service was not received until May 1999.  

As set forth previously, the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Here, the Board 
observes that competent medical evidence tending to link the 
veteran's schizophrenia to his service was not created until 
May 1, 1999, the date of the VA examination.  Thus, the date 
entitlement arose was May 1, 1999.  The Board notes that the 
May 1999 date is later than the date of the reopened claim.  
The RO has assigned an effective date of September 24, 1997, 
for the grant of entitlement to service connection for 
schizophrenia.  Inasmuch as applicable VA law and regulations 
provide that the effective date of an award of compensation 
based on a reopened claim can be no earlier than the date 
entitlement arose, May 1, 1999, in this case, the Board 
concludes that an effective date prior to September 24, 1997, 
for service connection for schizophrenia may not be 
established.  Accordingly, the benefit sought on appeal is 
denied.

The Board has carefully considered the fact that the veteran 
has been severely incapacitated because of psychiatric 
symptoms for many years.  Nevertheless, the applicable VA law 
and regulations do not provide for an earlier effective date 
for the grant of service connection for a disability based 
upon such factors.


ORDER

An effective date prior to September 24, 1997, for the grant 
of service connection for schizophrenia is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

